82 F.3d 424
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Maria Grannia YBANEZ-ABARRE, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 93-70326.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 15, 1996.Decided April 8, 1996.

Before:  SCHROEDER, D.W. NELSON, and KOZINSKI, Circuit Judges.


1
MEMORANDUM*


2
The government's argument that we don't have jurisdiction is meritless.  "The authority of a Court of Appeals to recall its mandate is clear."  Zipfel v. Halliburton Co., 861 F.2d 565, 567 (9th Cir.1988).   When we do recall our mandate, the appeal is reinstated as it was, not refiled.   The present appeal was, thus, timely.


3
Having reinstated the appeal, however, we reject petitioner's claim that "the evidence ... presented was so compelling that no reasonable factfinder could fail to find the requisite fear of persecution."  INS v. Elias-Zacarias, 502 U.S. 478, 483-484 (1992).   As the BIA noted, any force petitioner's claim may gain from her brother's claim is greatly diminished by the fact that petitioner herself sought and obtained an honorable discharge from the Phillipine Air Force after she left the country by normal means.   BIA Order at 3-4.   Even taking petitioner's and her brother's testimony as credible, petitioner's successful attempt to part from the Air Force on good terms belies any claim that she reasonably feared death at its hands.


4
There's no merit to petitioner's claim that the BIA ignored INS v. Cardoza-Fonseca, 480 U.S. 421 (1987), and applied the "clear probability of persecution" standard, rather than the "reasonable fear of persecution" standard.   BIA Order at 2.


5
We also reject petitioner's suggestion that we allow her to apply for suspension of deportation.   If petitioner wishes to reopen her case with the BIA, she may file a motion to do so without our help.  8 C.F.R. § 3.2, 3.8.


6
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3